Citation Nr: 0101587	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-32 161	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet and skin. 

2.  Entitlement to an effective date earlier than October 3, 
1996, for a 100 percent rating for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  

The claim for entitlement to service connection for a fungal 
infection of the feet and skin requires additional 
development, and will be addressed in the Remand section that 
follows the Order section below.  

The case was held in abeyance for 60 days, pending the 
possible receipt of additional evidence.  No additional 
evidence was received.  There is no evidence identified that 
would pertain to the effective date issue.  To the extent 
there are records that might be pertinent to the service 
connection claim, they will be requested as part of the 
remand development below.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
established by a February 1995 rating decision at a rating of 
50 percent; the veteran was notified of this decision in 
February 1995, and a timely appeal disagreeing with the 
rating for post-traumatic stress disorder was not filed.  

2.  A 100 percent rating for post-traumatic stress disorder 
was granted by an April 1997 rating decision effective from 
October 3, 1996.  

3.  No document received after the February 1995 rating 
decision and prior to October 3, 1996, can be construed as an 
informal or formal claim for an increased rating for post-
traumatic stress disorder, and it is not shown by evidence 
dated or received during this period that this disability 
resulted in totally incapacitating psychoneurotic symptoms 
rendering the veteran demonstrably unable to retain 
employment. 

4.  A claim for clear and unmistakable error in the February 
1995 rating decision has not been filed.  There are no 
records referred to that should have been obtained subsequent 
to the February 1995 rating action that would prevent it from 
becoming final.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision granting service 
connection for post-traumatic stress disorder at a disability 
rating of 50 percent is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2000).

2.  The criteria for an effective date earlier than October 
3, 1996, for the assignment of a 100 percent rating for post-
traumatic stress are not met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.102, 3.157, 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was passed.  To the extent applicable 
to the earlier effective date issue, there has been 
appropriate notice and there is no basis to conclude that a 
current examination would be pertinent to the instant issue.  
As such, the Board can proceed with consideration of the 
record as to this issue.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor. 
38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise 
by stating that the effective date of an award of increased 
compensation "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Under 38 C.F.R. § 3.400(o)(1), except as provided in 
paragraph (o)(2), the effective date is "date of receipt of 
claim or date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  See also VAOPGCPREC 12-98 (1998)

Under certain circumstances, a report of hospitalization or 
examination may be construed as an informal claim to reopen.  
38 C.F.R. § 3.157.

Service connection for post-traumatic stress disorder was 
granted by a February 1995 rating decision at a disability 
rating of 50 percent.  The veteran was notified of this 
decision in that month.  A timely appeal to this decision was 
not filed, and this decision thus became "final."  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.1103 (2000).  A specific claim that this 
decision was the product of clear and unmistakable error has 
also not been filed.

A January 1997 VA examination showed the veteran to be unable 
to work around others due to his post-traumatic stress 
disorder.  The report from this examination concluded with an 
assessment that the veteran's Global Assessment of 
Functioning (GAF) score was 40, which corresponds to 
"major" occupational impairment.  Thereafter, an April 1997 
rating decision assigned a 100 percent rating for post-
traumatic stress disorder effective from October 3, 1996.  
Under the criteria in effect prior to November 7, 1996, a 100 
percent rating for a psychiatric disorder required totally 
incapacitating psychoneurotic symptoms rendering a person 
demonstrably unable to retain employment.  38 C.F.R. § 4.132, 
DC 9411 (1996).  In explaining the basis for the assignment 
of the effective date for the 100 percent rating, the RO 
noted that this was the date of receipt of the veteran's 
"reopened claim."  See October 1997 statement of the case.  
While the October 1997 document did reopen another claim, the 
RO has used to for the assignment of the effective date.  
While the Board may not have selected that date, that is not 
the question.  The question presented to the Board is whether 
there is any basis to assign an earlier effective date.  The 
Board concludes that there is no basis for an increased 
rating.

Notwithstanding the contentions raised at the November 2000 
hearing that an earlier effective date is warranted on the 
basis of such evidence as VA examination reports dated as 
early as 1992, in light of the absence of a specific claim 
that the February 1995 rating decision was the product of 
clear and unmistakable error, there must be some document of 
record which can be construed as an informal or formal claim 
for increase after the February 1995 rating decision and 
before October 3, 1996, in order to warrant an earlier 
effective date for the assignment of the 100 percent rating.  
No such document is of record during this period, nor is it 
otherwise shown by any clinical evidence during this period 
that the criteria for a 100 percent rating for post-traumatic 
stress disorder were met.  As noted, the February 1995 rating 
decision is final.  To assign an effective date earlier than 
the February 1995 rating decision would require getting 
behind that final action.

An increased rating cannot be assigned prior to the date that 
entitlement to the particularly disability rating is shown.  
38 U.S.C.A. § 5110.  In this case, the first evidence 
following the February 1995 rating decision showing that that 
the veteran was "demonstrably unable to obtain employment" 
is contained in the reports from the January 1997 VA 
examination.  Thus, an effective date for the 100 percent 
rating prior to October 3, 1996, is not warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. 3.400(o). 


ORDER

Entitlement to an effective date earlier than October 3, 
1996, for a 100 percent rating for post-traumatic stress 
disorder is denied.   



REMAND

As noted above, during the pendency of this appeal, there has 
been a significant change in the law as outlined below.  
These changes are potentially beneficial to the interests of 
the veteran, and particularly in light of contentions raised 
by the veteran and his attorney at the November 2000 hearing, 
the Board concludes that a remand is necessary to afford the 
veteran initial application of these provisions by the RO, as 
it would be potentially prejudicial to the veteran if the 
Board were to issue a decision on this issue at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as in the instant case, those, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of this change in the law and the need for some 
development, a remand of this issue is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107).  In particular, as the veteran has 
essentially testified that his current fungal infection of 
the skin and feet had its onset in service, and the service 
medical records reflect treatment for athlete's feet in 
August 1968, the Board concludes that a VA examination to 
determine the etiologic relationship between any current 
fungal infection and service is "necessary to make a 
decision" on the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A(d)).  

Finally, to the extent there are records that might be 
pertinent, they should be identified by the appellant, and 
obtained for association with the claims folder.

Accordingly, this case is REMANDED for the following: 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed as to 
this issue.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

This development should specifically 
include the following:

The veteran should be asked to identify 
any treatment of these disorders for 
which there might be records, not on 
file.  If he desires VA assistance in 
obtaining those records, he should 
provide such information as is needed to 
get those records.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

The veteran should be afforded a VA 
examination that includes an opinion as 
to whether there is an etiologic 
relationship between any current fungal 
infection of the feet and skin and 
service, to include the athlete's feet 
treated in August 1968. 

Following the development above, the RO is to readjudicate 
the claim for service connection for a fungal infection of 
the feet and skin.  If this claim remains denied, the veteran 
and his attorney should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on this claim, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



